         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 1 of 25




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

JANE GCCISD-LM DOE          §
Individually and On Behalf of All
                            §
Other Similarly Situated Plaintiffs
                            §
      Plaintiff,            §
v.                          §                        C.A. No. _________________
                            §
GOOSE CREEK CONSOLIDATED §
INDEPENDENT SCHOOL DISTRICT,§
RANDALL O’BRIEN,            §
ARACELI DE LA CRUZ,         §
MELISSA DUARTE, and         §
THERESA KEEL                §
    Defendants.             §

                        PLAINTIFF’S ORIGINAL COMPLAINT

          COMES NOW, Plaintiff JANE GCCISD-LM DOE on behalf of herself and

all others similarly situated, being the “Class Members” to file this, her “Plaintiff’s

Original Petition” as follows:

                                    PREAMBLE

                     SEXUAL ASSAULT OF FOUR YEAR OLD
                     STUDENT IGNORED AND COVERED-UP

      Plaintiff is a minor (one of possibly many) that was sexually assaulted by a
co-student. Although affirming the occurrence of the sexual assault, Defendants
did nothing but make ever possible attempt to cover up such assault, with the
hope that no other parents of the Defendant GCCISD would be made aware of
PLAINTIFF’S ORIGINAL COMPLAINT                                                       1
tpg 2018.10.02
         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 2 of 25




the lack of basic safety protocols needed to protect the safety of their students.
This matter is brought in the United States Federal Court system because of the
federal laws violated, but also because the Texas Commissioner of Education
does not believe that providing “safe schools” is a legal requirement of the State
of Texas.

                                 A.     NATURE OF SUIT

          1.     At all times relevant, Plaintiff was a four year old attending Defendant

GCCISD (defined hereafter). While under the incompetent supervision of Plaintiff’s

teacher, Plaintiff went to the bathroom, unattended, was followed to the bathroom

by another student, sexually assaulted by said student, and returned to her

classroom with her pants having been placed back on Plaintiff inside out and

backwards, with her shoes on the wrong feet.

          2.     Plaintiff now files this action for relief pursuant to 20 U.S.C. § 1681 et.

seq. (Title IX of the Education Amendments of 1972) and under 42 U.S.C. § 1983

with regard to the violation of the laws of the United States, the denial of Plaintiff

Jane’s equal protection rights, procedural due process violations, and substantive

due process violations under the Fourteenth Amendment to the U.S. Constitution.

                                      B.     PARTIES

          3.     Plaintiff JANE GCCISD-LM DOE (“Jane”) is an individual residing

in Harris County, Texas. Jane is a minor, and this matter is being asserted by her

                                                                                          2
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 3 of 25




parents as her Next Friend. Because of the privacy issues involved in this matter,

Jane is hereby exercising her rights to proceed with this matter anonymously.

          4.     The need to protect the identity of Jane (being a minor) shall not hinder

the defense of this matter, for the facts are well known to the Defendants. When

applying the balancing tests to determine the needed protection of the minor vs. the

small inconvenience to the Defendants, the protection of the minor prevails.

Further, with the importance of keeping the identity of Jane protected, it is

impossible (at this time) to disclose the name of the parents of Jane.

          5.     At such time as the Court might agree on procedures designed to

protect the privacy of Plaintiff Jane, Jane’s identity (and the identity of Jane’s

parents) shall be disclosed.

          6.     Defendant GOOSE CREEK CONSOLIDATED INDEPENDENT

SCHOOL DISTRICT (“GCCISD”) is a school district formed under the laws of

the State of Texas and operates numerous schools in Harris County, Texas.

Defendant GCCISD may be served with summons by serving its superintendent as

follows:

                  Goose Creek Consolidated Independent School District
                            Randall O’Brien, Superintendent
                                4544 Interstate 10 East
                                Baytown, Texas 77521
PLAINTIFF’S ORIGINAL COMPLAINT                                                          3
tpg 2018.10.02
         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 4 of 25




          7.     Defendant RANDALL O’BRIEN (“O’Brien”) is an individual

working in Harris County, Texas and may be served with summons at his place of

employment as follows:

                               RANDALL O’BRIEN
                 Goose Creek Consolidated Independent School District
                               4544 Interstate 10 East
                               Baytown, Texas 77521

          8.     Defendant ARACELI DE LA CRUZ (“De La Cruz”) is an individual

working in Harris County, Texas and may be served with summons at her place of

employment as follows:

                              ARACELI DE LA CRUZ
                 Goose Creek Consolidated Independent School District
                               4544 Interstate 10 East
                               Baytown, Texas 77521

          9.     Defendant MELISSA DUARTE (“Duarte”) is an individual working

in Harris County, Texas and may be served with summons at her place of

employment as follows:

                                MELISSA DUARTE
                 Goose Creek Consolidated Independent School District
                               4544 Interstate 10 East
                               Baytown, Texas 77521

          10.    Defendant THERESA KEEL (“Keel”) is an individual working in

Harris County, Texas and may be served with summons at her place of employment
                                                                                4
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 5 of 25




as follows:

                                  THERESA KEEL
                             Lorenzo De Zavala Elementary
                               305 Tri City Beach Road
                                Baytown, Texas 77520

                           C. JURISDICTION and VENUE

          11.    The jurisdiction of this Court is in accordance with 28 U. S. C. § 1331

as involving a federal question proceeding arising under 20 U.S.C. § 1681 et. seq.

(Title IX of the Education Amendments of 1972) (“Title IX”) and Section 1983 of

Title 42 of U.S.C. (“Section 1983”).

          12.    Venue is proper in the Southern District of Texas (Houston Division)

because Defendant GCCISD operates its schools in Harris County, Texas which is

within the Southern District of Texas, and, all other Defendants also work in Harris

County, Texas.

                           D.    FACTUAL ALLEGATIONS

                                   A time of innocence

          13.    On December 14, 2016, Plaintiff Jane was one of various students

attending an all-day Prekindergarten (“Class”) at Lorenzo De Zavala Elementary

(“School”), being a public school owned and operated by Defendant GCCISD.


PLAINTIFF’S ORIGINAL COMPLAINT                                                        5
tpg 2018.10.02
         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 6 of 25




          14.    At the time, Plaintiff Jane was four years old.

          15.    Plaintiff Jane is a bright little girl, unconditionally loved by her

parents. At the time, Plaintiff Jane’s brother also attended the School.

          16.    Just as the other members of her Class at the School, Plaintiff Jane’s

school days were filled with the excitement and adventure of learning, experiencing

an age of innocence where everything is new.

          17.    Like many other four year old’s in a prekindergarten class at a public

school in the State of Texas, Plaintiff Jane’s introduction to the world around her

was untarnished.

          18.    On December 14, 2016, however, Plaintiff Jane’s life was changed

forever.

          19.    Like many other parents of four year old’s in a prekindergarten class at

a public school in the State of Texas, the parents of Plaintiff Jane entrusted the

safety and wellbeing of their child, Plaintiff Jane, (a most precious gift) to the

Defendants, believing that the greatest concern of Defendants’ was the safety and

education of Plaintiff Jane.

          20.    On December 14, 2016, however, the parents of Plaintiff Jane learned

that Plaintiff Jane was not is a safe environment at School.

                                                                                       6
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 7 of 25




                                    The Sexual Assault

          21.    On December 14, 2016, during her Class at School, Plaintiff Jane

needed to go to the bathroom. Plaintiff Jane left the Class unattended by her Class

teacher or any other adult. However, a boy member of Plaintiff Jane’s Class

(hereafter, “Student A”) followed her to the bathroom, also unattended by his Class

teacher or any other adult.

          22.    As the parents of Plaintiff Jane were to later learn, Plaintiff Jane’s

Class teacher was not even aware that Plaintiff Jane and Student A had left the

Class.

          23.    After some time, Plaintiff Jane returned to her Class. But something

was different; something was wrong. Plaintiff Jane’s pants were now on her, inside

out and backwards with her shoes on the wrong feet (hereafter, Plaintiff Jane’s

“Altered Appearance”).

          24.    Just as unaware that Plaintiff Jane had even left the Class to go to the

bathroom, Plaintiff Jane’s teacher again noticed nothing and did not perceive

Plaintiff Jane’s Altered Appearance.

          25.    However, when picking up Plaintiff Jane after school on December 14,

2016, Plaintiff Jane’s parents immediately noticed Plaintiff Jane’s Altered

PLAINTIFF’S ORIGINAL COMPLAINT                                                         7
tpg 2018.10.02
         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 8 of 25




Appearance. What Plaintiff Jane’s parents were to subsequently learn was that

Student A had sexually assaulted (“Sexual Assault”) Plaintiff Jane when Plaintiff

Jane had gone to the bathroom unattended by any adult.

                                         The Lies

          26.    What began on that December day in 2016 was a multi-month process

of lies by Defendants to initially deny and then to minimize the Sexual Assault.

          27.    The questioning of the Defendants by the parents of Plaintiff Jane

began within minutes after such parents noticed Plaintiff Jane’s Altered

Appearance. Such questions were met by false statements and denials of

wrongdoing (“Lies”).

          28.    Various meetings and calls were held between Plaintiff Jane’s parents

and the Defendants.

          29.    As the meetings and calls continued, Defendants, ever so slowly,

began to acknowledge that Plaintiff Jane had, indeed, gone to the bathroom

unattended and was the victim of the Sexual Assault by Student A.

          30.    At no time during this period (which school districts in Texas refer to

as “informal resolution efforts”) did any of the Defendants advise the parents of

Plaintiff Jane that the policies and procedures of Defendant GCCISD require a

                                                                                      8
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 9 of 25




formal, written complaint (hereafter, “Grievance”) to be filed to trigger any

procedural or substantive due process rights related to investigating the Sexual

Assault.

          31.    On or about January 11, 2017, frustrated and infuriated by the Lies, the

delay, and the lack of concern related to the Sexual Assault, the father of Plaintiff

Jane made a Facebook post expressing his opinions as to the events related to

Plaintiff Jane.

          32.    Although Defendants had refused to alert the parents of the School or

the general public that a four year old student at the School had been Sexually

Assaulted by another student, in response to such Facebook post, Defendant Keel

did send out a written letter to the parents of the School on January 12, 2017,

stating:

                       “It is disappointing to see our wonderful school
                       community negatively portrayed, particularly since we
                       know how many wonderful things go on in our
                       classrooms every day, and because we know the love our
                       staff has for every student.”

(hereafter, the “Keel Letter”).




PLAINTIFF’S ORIGINAL COMPLAINT                                                         9
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 10 of 25




          33.    In reviewing the Keel Letter, it is apparent that “the love our staff has

for every student” does not include ensuring the safety of a four year old little girl

attending the School.

          34.    Further, the Keel Letter failed to acknowledge that the Sexual Assault

had occurred at the School, under the watch of the Defendants.

          35.    Frustrated and infuriated by Defendants’ Lies, the parents of Plaintiff

Jane subsequently did engage an attorney who did file a Grievance, being the magic

word, placed on the magic piece of paper, that did begin a formal review into the

Sexual Assault.

          36.    On January 24, 2017, being approximately five weeks after the Sexual

Assault, Plaintiff Jane’s parents finally had an opportunity to formally express their

concerns to Defendant GCCISD, through a meeting with Defendant De La Cruz,

being the Director of Student Services. Present during the January 24, 2017 meeting

was outside counsel for Defendant GCCISD.

                            The “Investigation” and Findings

          37.    On February 7, 2017, being almost        two months after the Sexual

Assault, Defendant GCCISD, acting through Defendant De La Cruz, issued her




                                                                                       10
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 11 of 25




formal response to the Grievance by a letter misdated as January 7, 2017 (hereafter,

“Level One Response”).

          38.    In the Level One Response, the parents of Plaintiff Jane were informed

that an Investigation into the Sexual Assault had been completed by Defendant Keel

(being the principal of the School), Defendant De La Cruz, and Defendant

GCCISD. For the purpose of this matter, the word Investigation is italicized

because the details of the Investigation have never been shared with the parents of

Plaintiff Jane.

          39.    The Level One Response, however, did make formal findings

(“Findings”) as to the Sexual Assault, including but not being limited to the

following:

                 (a)   Plaintiff Jane’s teacher had failed to notify the parents of
                       Plaintiff Jane that Plaintiff Jane returned from the
                       bathroom with her clothing disheveled;

                 (b)   A male student (Student A) was, in fact, in the bathroom
                       with Plaintiff Jane;

                 (c)   Student A did Sexually Assault Plaintiff Jane; and

                 (d)   Student A was then moved to another classroom within
                       the School.



PLAINTIFF’S ORIGINAL COMPLAINT                                                        11
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 12 of 25




          40.     As also set forth in the Level One Response, Defendants denied the

request that:

                 “the District send to all parents a letter about the incident
                 involving your daughter [Plaintiff Jane]….

                 [because the District] did not find that there is any danger to
                 District students, as you have alleged, nor that there is any other
                 legitimate reason to send such a letter about this student
                 matter.”

          41.    On February 16, 2017, the parents of Plaintiff Jane appealed the Level

One Response by requesting a review within the office of Defendant Superintendent

O’Brien.

          42.    Superintendent O’Brien appointed Defendant Duarte, being the

Assistant Superintendent for Curriculum and Instruction for Defendant GCCISD,

and on March 31, 2017 (being fourteen weeks after the Sexual Assault), Defendant

Duarte issued a written ruling (“Level Two Response”) which again refused to alert

the parents of the School or the general public that a four year old student at the

School had been Sexually Assaulted by another student.

          43.    In part, the Level Two Response stated that:

                 “…Isolated incidents of student misbehavior, such as the
                 one involving your child [referring to Plaintiff Jane and the
                 Sexual Assault] do not generally warrant a communication
                 to all campus or district families.”
                                                                                       12
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 13 of 25




          44.    Logical inferences from the Level One Response and the Level Two

Response of Defendant GCCISD include that:

                 (a)      the Sexual Assault of a four year old girl (such as
                          Plaintiff Jane) does not indicate a school safety issue;

                 (b)      when a boy (being Student A) sexually assaults a girl
                          (being Plaintiff Jane), Defendants view such action as
                          merely an isolated incident of student misbehavior;

                 (c)      the only safety step necessary (as to the case at hand) was
                          to move the perpetrator Student A to another classroom,
                          where other little girls and boys could be placed at risk;
                          and

                 (d)      the parents of students of the School and the general
                          public do not deserve to be warned of Sexual Assaults of
                          four year old girls within the School.

                                               The Cover Up

          45.     When reviewing the entirety of the foregoing actions of Defendants, it

is clear that the only driving force behind Defendant’ actions toward the Sexual

Assault of Plaintiff Jane was to merely keep it quiet, cover it up, and hope that

Plaintiff Jane’s parents would go away.1




1
  It is uncertain whether the cover up was also motivated by a desire to not add yet another public crisis to other
issues facing Defendant GCCISD.
PLAINTIFF’S ORIGINAL COMPLAINT                                                                                  13
tpg 2018.10.02
         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 14 of 25




                            School safety not a law of the State of Texas

           46.      When the parents of Plaintiff Jane entrusted their daughter into the

care of Defendants, said parents were of the belief that Defendant GCCISD was

obligated by the laws of the State of Texas to ensure a “safe” school environment.

           47.     Section 4.001 of the Texas Education Code (“TEC”) of the State of

Texas appears to support the belief that the laws of the State of Texas obligate the

public schools within the State of Texas to ensure a “safe” school environment, by

setting forth the overall mission and objections of the public education system in

Texas as follows:

                   The mission of the public education system of this state is to
                   ensure that all Texas children have access to a quality
                   education that enables them to achieve their potential and
                   fully participate now and in the future in the social,
                   economic, and educational opportunities of our state and
                   nation. That mission is grounded on the conviction that a
                   general diffusion of knowledge is essential for the welfare of
                   this state and for the preservation of the liberties and rights
                   of citizens. It is further grounded on the conviction that a
                   successful public education system is directly related to a
                   strong, dedicated, and supportive family and that parental
                   involvement in the school is essential for the maximum
                   educational achievement of a child.2



2
    TEC Section 4.001(a).
                                                                                     14
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
         Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 15 of 25




          48.     A key element of the foregoing mission is found at Objective 8, which

sets forth the overall standard of safety in the public schools of Texas:

                  OBJECTIVE 8: School campuses will maintain a safe and
                  disciplined environment conducive to student learning.3

          49.     However,       in     counterintuitive   rulings   issued   by   the   Texas

Commissioner of Education, Section 4.001 and Objective 8 are not “school laws of

the state of Texas” subject to the Commissioner’s jurisdiction.

          50.     Further, the Commissioner has ruled that Objective 8 is not a

requirement, but rather more akin to a vision statement.

          51.     Notwithstanding the Commissioner’s view, certainly preventing sexual

abuse of females in the Texas public school system is a requirement of the Laws of

the United States, as set forth hereafter.

                                 Harm suffered by Plaintiff Jane

          52.     For the purposes hereof, the foregoing described actions of the

Defendants shall be collectively referred to as the “Utter Failures and Lies.”

          53.     As a direct result of the Defendants’ Utter Failures and Lies, Plaintiff

Jane’s mental health has deteriorated and is likely to continue to deteriorate.



3
    TEC Section 4.001(b) OBJECTIVE 8.
PLAINTIFF’S ORIGINAL COMPLAINT                                                              15
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 16 of 25




          54.    Plaintiff Jane has also suffered severe physical, emotional, and

economic harm as a result of Defendants’ Utter Failures and Lies, and, shall suffer

future physical, emotional, and economic harm, including actual and consequential

damages.

          55.    Defendants’ Utter Failures and Lies as to Plaintiff Jane were

committed intentionally and in bad faith, or with reckless disregard for the outcome.

                     Defendants Action Under the Color of State Law

           56. Each of the Defendants are the applicable policy makers of Defendant

GCCISD (at various school levels) and were implementing the policies of

Defendant GCCISD when committing the Utter Failures and Lies.

          57.    Further, if such policies are not, in fact written, each of the Defendants

(as applicable policymakers) were implementing the policies of Defendant GCCISD

in accord with the customs and practices of Defendant GCCISD.

                            Futility of Administrative Remedies

          58.    Plaintiff Jane (through the actions of her parents) attempted to pursue

various administrative remedies (“Remedies”) with regard to the Utter Failures and

Lies.




                                                                                        16
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 17 of 25




          59.    However, not only are such Remedies not required by Title IX or

Section 1983, other rulings of the Texas Commissioner of Education have

repeatedly found that the Commissioner and the Texas Education Agency have

absolutely no jurisdiction, power, rights, or duties to redress complaints and

remedies under Title IX or Section 1983.

          60.    As a result, any asserted obligations of Plaintiff Jane to pursue such

Remedies prior to the institution of this matter are inapplicable and futile.

                               Collective Action Allegations

          61.    Considering the actions of the Defendants and the referenced ruling of

the Texas Commissioner of Education with regard to “school safety” not being a

school law of the State of Texas, it is not a surprise that responses to the referenced

Facebook post include other complaints similar to Plaintiff Jane’s with regard to

Defendant GCCISD.

          62.    Upon information and belief, there are other students of the Defendants

who have suffered, and are still suffering, as a result of similar actions of the

Defendants. As such, Plaintiff Jane is representative of the Class of Members.

          63.    Pursuit of this lawsuit on behalf of Plaintiff Jane and the Class

Members is appropriate under Rule 23(a) of the Federal Rules of Civil Procedure

PLAINTIFF’S ORIGINAL COMPLAINT                                                       17
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 18 of 25




because:

                 (1)   the class is so numerous that joinder of all members is
                       impracticable;
                 (2)   there are questions of law or fact common to the class;
                 (3)   the claims or defenses of the representative parties are
                       typical of the claims or defenses of the class; and
                 (4)   the representative parties will fairly and adequately
                       protect the interests of the class.
          64. Further, pursuit of this matter as a class action for the Class of Members

is appropriate under Rule 23(b) of the Federal Rules of Civil Procedure because:

                 (1)   prosecuting separate actions by or against individual
                       class members would create a risk of:
                       (A)   inconsistent or varying adjudications with
                             respect to individual class members that
                             would establish incompatible standards of
                             conduct for the party opposing the class;
                             or…
                 (2)   the party opposing the class has acted or refused to act on
                       grounds that apply generally to the class, so that final
                       injunctive relief or corresponding declaratory relief is
                       appropriate respecting the class as a whole; or
                 (3)   the court finds that the questions of law or fact common to
                       class members predominate over any questions affecting
                       only individual members, and that a class action is
                       superior to other available methods for fairly and
                       efficiently adjudicating the controversy.




                                                                                     18
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 19 of 25




          65.    As a result of Defendants’ Utter Failure and Lies directed at Plaintiff

Jane, Jane was forced to engage an attorney and pursue this action to redress such

wrongs.

          66.    All conditions precedent to Plaintiff Jane bringing these claims have

been met.

                       E. PLAINTIFF’S CAUSES OF ACTION

          67.    Plaintiff Jane incorporates by reference the facts set forth in foregoing

ARTICLE D: GENERAL BACKGROUND hereof.

                        COUNT ONE: TITLE IX VIOLATIONS

          68.    Defendants’ Utter Failures and Lies are so severe, pervasive, and

objectively offensive that Plaintiff Jane has been deprived access to educational

opportunities and benefits provided by Defendant GCCISD in violation of Title

IX.

          69.    Defendants failed to protect Plaintiff Jane from the Sexual Abuse in

violation of Title IX.

          70.    Defendants had actual knowledge of the Sexual Assault yet did

nothing to provide the needed medical, mental, and emotional assistance that

Plaintiff Jane required, such omission being a violation of Title IX.

PLAINTIFF’S ORIGINAL COMPLAINT                                                         19
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 20 of 25




          71.    Defendants had actual knowledge of the Sexual Assault yet failed to

provide the needed medical, mental, and emotional assistance that Plaintiff Jane

requires, such failure being a violation of Title IX.

          72.    Defendants had actual knowledge of the Sexual Assault and the

identity of the perpetrator (Student A) but gave the perpetrator (Student A)

preferential treatment, in violation of Title IX.

          73.    Defendants had actual knowledge of the Sexual Assault and the

identity of the Perpetrator (Student A) but made no meaningful effort to protect

other students of the School from the Perpetrator (Student A) in violation of Title

IX.

          74.    Defendants’ Utter Failures and Lies committed in Defendants’ effort

to Cover-Up the Sexual Assault is a violation of Title IX.

          75.    Defendants’ failure to offer Plaintiff Jane meaningful procedures to

address the Utter Failures and Lies is a violation of Title IX.

        76.      Defendants engaged in a pattern and practice of behavior designed to

discourage and dissuade students who had been sexually harassed or assaulted from

seeking prosecution and protection, and, from seeking to have sexual harassment

fully investigated, in violation of Title IX.


                                                                                    20
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 21 of 25




        77.      Defendants’ policies and practices constitute disparate treatment of

females (including Plaintiff Jane) and has had a disparate impact on female students

(including Plaintiff Jane), in violation of Title IX.

        78.      Plaintiff Jane has suffered emotional distress and psychological

damage, as a result of the violations of Title IX set forth herein committed by

Defendants.

          79.    Defendants’ illegal conduct toward Plaintiff Jane, in violation of

Title IX, has caused Plaintiff Jane to suffer a loss of educational opportunities,

benefits, prestige, and economic hardship.

          80.    Defendants’ illegal conduct toward Plaintiff Jane, in violation of

Title IX, has caused Plaintiff Jane to suffer mental and emotional distress, entitling

her to compensatory damages (actual and consequential) pursuant to Title IX.

                             COUNT TWO: SECTION 1983

          81.    Section 1983 of Title 42 of the United States Code provides, in part,:

                       “Every person who under color of any statute, ordinance,
                       regulation, custom, or usage, of any State…subjects, or
                       causes to be subjected, and citizen of the United
                       States…to the deprivation of any rights, privileges, or
                       immunities secured by the Constitution and laws, shall be
                       liable to the part injured in an action at law, suit in equity,
                       or other proper proceeding for redress…”

PLAINTIFF’S ORIGINAL COMPLAINT                                                            21
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 22 of 25




          82.    Defendants’ Utter Failure and Lies were committed under the color of

law and resulted in the violation of Plaintiff Janes’ rights under the United States

Constitution and other federal laws.

          83.    Plaintiff Jane has suffered emotional distress and psychological

damage, as a result of the Section 1983 violations set forth herein committed by

Defendants.

          84.    Defendants’ illegal conduct toward Plaintiff Jane, in violation of

Section 1983, has caused Plaintiff Jane to suffer a loss of educational

opportunities, benefits, prestige, and economic hardship.

          85.    Defendants’ illegal conduct toward Plaintiff Jane, in violation of

Section 1983, has caused Plaintiff Jane to suffer mental and emotional distress,

entitling her to compensatory damages pursuant to Section 1983.

          86.    Plaintiff Jane has been severely damaged (economically, physically,

and emotionally) as a direct result of such Section 1983 violations, and Plaintiff

Jane hereby asserts a claim for damages (actual and consequential) and other relief

as provided for under 42 USC § 1983.




                                                                                   22
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 23 of 25




                     COUNT THREE: EXEMPLARY DAMAGES

          87.    Defendants’ Title IX violations described herein toward Plaintiff Jane

were pursued with malice or reckless indifference to Plaintiff Jane’s federally

protected rights, thereby entitling Jane to punitive damages pursuant to Title IX, for

which Plaintiff Jane now seeks in an amount of $ 5,000,000.00

          88.    Defendants’ Section 1983 violations described herein toward Plaintiff

Jane were pursued with malice or reckless indifference to the Plaintiff Jane’s

federally protected rights, thereby entitling Jane to punitive damages pursuant to

Section 1983, for which Plaintiff Jane now seeks in an amount of $ 5,000,000.00

                   COUNT FOUR: POST JUDGMENT INTEREST

          89.    Plaintiff Jane also requests post judgment interest as may be allowed

by applicable law.

                         COUNT FIVE: ATTORNEYS’ FEES

          90.    Plaintiff Jane should be awarded her reasonable and necessary

attorneys’ fees incurred in relation to the foregoing as allowed by applicable law.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        23
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 24 of 25




                              F.   REQUEST FOR JURY

          91.    Plaintiff Jane hereby requests that a jury be empaneled, and, that the

foregoing causes of actions and requests for relief be presented to such jury for

resolution.

                              G . PRAYER FOR RELIEF

          WHEREFORE, Plaintiff JANE GCCISD-LM DOE prays the necessary

summons be issued, that the Class of Members be certified by the Court, that upon

final trial hereof, that judgment be entered in favor of Plaintiff Jane and other Class

Members for the actual, consequential, and exemplary damages set forth herein

including post judgment interest; that Plaintiff Jane be reimbursed her reasonable

and necessary attorneys’ fees required to bring this matter; that all costs of Court be

taxed against Defendants; and that Plaintiff Jane have such further and other relief,

general and special, both at law or in equity, to which she may show herself to be

justly entitled.




                                                                                    24
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2018.10.02
        Case 4:18-cv-03556 Document 1 Filed in TXSD on 10/02/18 Page 25 of 25




          Respectfully submitted,

                                    GORMAN LAW FIRM, pllc



                                    By:
                                          Terry P Gorman, Esq.
                                          Texas Bar No. 08218200
                                          tgorman@school-law.co
                                          901 Mopac Expressway South, Suite 300
                                          Austin, Texas 78746
                                          Telephone: (512) 320-9177
                                          Telecopier: (512) 597-1455
                                          COUNSEL FOR PLAINTIFF
                                          JANE GCCISD-LM DOE




PLAINTIFF’S ORIGINAL COMPLAINT                                                    25
tpg 2018.10.02
